DETAILED ACTION
Acknowledgements
In the reply filed August 31, 2022, the applicant amended claims 22 and 24.
Currently claims 12-25 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beato (U.S. Pub. No. 2002/0166698).
Regarding Claim 22, Beato discloses an active heave compensated hoisting system mitigating the effects of cable wear for an offshore vessel having an adjustable a ballast system (Paragraph [0074]) to vary a draft of the vessel, the active heave compensated hoisting system comprising: 
A crown block (204); 
A travelling block (Paragraph [0178]) suspended from the crown block (204) via a cable (210), wherein the travelling block (Paragraph [0178]) is connected to an upper end of a string which is connected to a subsea well in a locked to bottom mode of operation; and 
A drawworks (208) adapted to pay in and out the cable to compensate for motion of the offshore vessel and maintain a target overpull in the string wherein the active heave compensation system (124) is adapted to:
Control the drawworks to pay in and out the cable to compensate for motion of the offshore vessel and to apply and maintain the target overpull in the string;
Compensate for motion of the offshore vessel by adjusting a ballast system (Paragraph [0074]) to vary the draft of the offshore vessel; and 
Control the drawworks (208) in accordance with the variation in the draft of the vessel to cause a length of cable (210) to slip through the active heave compensated hoisting system and maintain the target overpull in the string (The heave compensation system is inherently capable of being active while a ballast system is used to vary the draft of the vessel, since the purpose of the heave compensation system is to adjust to the varying position of the vessel relative to the sea floor whether or not the change in position is caused by the waves or by the disposition of the vessel itself. Use of the ballast system during active use of the hoisting system under active heave compensation would inherently result in a shifting of the portion of the cable affected by the working parts of the hoisting system.)
Regarding Claim 23, Beato discloses the hoisting system according to claim 22, wherein the hoisting system is adapted to allow the cable (210) to slip through prior to the offshore vessel entering a locked to bottom mode to replenish the cable (210) within the hoisting system (ballast, heave compensators, and drawworks all functional before and after equipment contact on sea floor).
Regarding Claim 24, Beato discloses a control system (Paragraph [0078]) for controlling an active heave compensated hoisting system and an adjustable ballast system (Paragraph [0074]) to vary a draft of an offshore vessel and mitigate the effects of cable wear, the active heave compensated hoisting system controlling a drawworks (208) to pay in and out the cable (210) suspending a travelling block (Paragraph [0178]) connected to a string of a subsea well from a crown block (204) and maintain a target overpull in the string, the control system (Paragraph [0078]) being adapted for adjusting the ballast system (Paragraph [0074]) to vary a draft of the vessel while operating the active heave compensation hoisting system to compensate for motion of the offshore vessel; and
Controlling the drawworks (208) in accordance with the variation in the draft of the vessel to cause a length of cable (210) to slip through the hoisting system and maintain the target overpull in the string (The heave compensation system is inherently capable of being active while a ballast system is used to vary the draft of the vessel, since the purpose of the heave compensation system is to adjust to the varying position of the vessel relative to the sea floor whether or not the change in position is caused by the waves or by the disposition of the vessel itself. Use of the ballast system during active use of the hoisting system under active heave compensation would inherently result in a shifting of the portion of the cable affected by the working parts of the hoisting system.)
Regarding Claim 25, Beato discloses the control system (Paragraph [0078]) according to claim 24, being further adapted to allow the cable (210) to slip through prior to the offshore vessel entering a locked to bottom mode to replenish the cable (210) within the hoisting system (ballast, heave compensators, and drawworks all functional before and after equipment contact on sea floor).

Response to Arguments
Applicant’s arguments with respect to claims 22-25 have been considered however they are not persuasive. 
Regarding claims 22-25, the applicant argues that Beato does not teach the active heave compensated hoisting system of claim 22 or the control system of claim 24 as amended. 
The examiner respectfully submits that the active heave compensated hoisting system of claim 22 and control system 24 have analogous components and functions in the disclosure of Beato as cited above. 
Further, Applicant's arguments appear to amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Allowable Subject Matter
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The use of language directed toward a method of adjusting a ballast system of the offshore vessel to vary the draft of the vessel while operating the heave compensation system to compensate for motion of the offshore vessel and controlling the drawworks in accordance with the variation in the draft of the vessel to cause a length of cable to slip through the hoisting system and maintain the target overpull in the string, when combined with the other limitations of the independent method claim, is sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679